Citation Nr: 0527457	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  96-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, for the period from December 9, 1993, to 
March 10, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, for the period from March 11, 1998, to 
September 17, 2002.

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, for the period from September 18, 2002, 
forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to an increased 
rating. 

The Board notes that during the pendency of the veteran's 
appeal, the RO has granted increased evaluations and created 
staged ratings.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  As the veteran has not been 
granted maximum benefits, the issues are still properly 
before the Board. 


FINDINGS OF FACT

1.  For the period from December 9, 1993, to March 10, 1998, 
the veteran's lumbar strain was manifested by slight 
limitation of motion with pain. 

2.  There was only one instance of muscle spasm on extreme 
forward bending, and no evidence of loss of lateral spine 
motion with or without osteoarthritic changes, listing of the 
whole spine, or narrowing of disc spaces.

3.  For the period from March 11, 1998, to September 17, 
2002, the veteran's lumbar strain was manifested by moderate 
limitation of motion with pain. 

4.  There was no evidence of muscle spasm or severe 
limitation of motion, to include loss of lateral spine motion 
with osteoarthritic changes, or of listing of the whole spine 
or narrowing of disc spaces.

5.  For the period from September 18, 2002, forward, the 
veteran's lumbar strain is manifested by forward flexion 
between 30 and 60 degrees, extension between 10 and 20 
degrees, with range of motion limited by pain.

6.  There is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the period from December 9, 1993, to March 10, 1998, 
the criteria for a rating in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59 (2004). 

2.  For the period from March 11, 1998, to September 17, 
2002, the criteria for a rating in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59 (2004).

3.  For the period from September 18, 2002, forward, the 
criteria for a rating in excess of 40 percent for lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, Diagnostic Code 
5237 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2004).  

In the present case, the issues on appeal arise from a claim 
for an increased evaluation for a spine disability.  In this 
context, the Board notes that a substantially complete 
application was received in February 1994 and adjudicated in 
June 1994, prior to the enactment of the VCAA.  However, 
during the long course of the appeal, in March 2004, the 
Appeals Management Center (AMC) provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AMC notified the claimant of information 
and evidence necessary to substantiate the claim for an 
increased rating; information and evidence that VA would seek 
to provide; and information and evidence that the claimant 
was expected to provide.  The veteran was instructed to 
provide VA with any evidence or information he may have 
pertaining to his claim.  He also was advised to send VA any 
medical records he may have, and to notify VA of any 
information or evidence he wished VA to retrieve for him.  In 
March 2005, the AMC readjudicated the claim based on all the 
evidence, without taint from prior adjudications.  Therefore, 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the March 2004 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
relevant treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

In August 2003, amendments were made to the criteria used in 
rating disabilities of the spine, to include disabilities of 
the thoracolumbar spine, effective from September 26, 2003.  
See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the Schedule and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after December 9, 1993; and (2) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

In August 2003, the Board provided notice to the veteran of 
the amended regulations and gave him a 60-day opportunity to 
submit additional evidence or argument.  38 C.F.R. 
§ 20.903(c).  The veteran did not submit anything further.  
The Board finds there is no prejudice to the veteran for the 
Board to consider these amended regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Old Criteria

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

New Criteria

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension."  See id., Note (5).  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  

Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation;" 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4). 

Analysis

Period from December 9, 1993, to March 10, 1998

The Board notes that because this period encompasses dates 
prior to the effective date of the revised criteria, only the 
old criteria may be applied.  See VAOPGCPREC 3-2000, supra.  

The veteran's back disability has a rating of 10 percent 
disabling for this period.  In order to warrant a higher 
rating, the disability would have to moderately or severely 
limit his range of motion.  Alternatively, the evidence would 
have to show the presence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, or listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces.

The record during this period includes a February 1996 VA 
orthopedic examination which revealed slight limitation of 
motion with pain in the lumbar area.  There was mild spasm of 
the paralumbar muscle.  Spasm was not reported at any other 
time during this period.  X-rays of the lumbosacral spine 
were taken in May 1996 and were within normal limits.  
Specifically, vertebral bones were normal in height and 
alignment and the disc spaces were well-maintained.  
Outpatient treatment reports, dated from December 1993 to May 
1995, do not contradict these findings.  An August 1997 
magnetic resonance imaging (MRI) scan revealed a desiccated 
disc in the lumbosacral spine.

The Board finds that these symptoms more nearly approximate 
those contemplated in the 10 percent evaluative category, in 
that there was only slight limitation of motion with pain.  
There was only one instance of muscle spasm on extreme 
forward bending, and no evidence of loss of lateral spine 
motion with osteoarthritic changes, or listing of the whole 
spine.  The 10 percent rating currently assigned for this 
period is warranted under the old criteria.

Period from March 11, 1998, to September 17, 2002

The Board again observes that only the old criteria may be 
applied to this period because it encompasses dates prior to 
the effective date of the revised criteria.  See VAOPGCPREC 
3-2000, supra.  

The veteran's disability has a 20 percent evaluation for this 
period.  In March 1998, the veteran underwent a full physical 
evaluation.  At that time, soreness in the lower back on 
palpation and on range of motion was noted.  Clinical notes 
in May 1998 indicate that the veteran had a history of a back 
disability, but had no complaints at that time, nor any 
limitation of motion.

At his VA examination in October 1998, the veteran reported 
intermittent low back pain, with occasional radiation to his 
left lower extremity.  Forward flexion measured to 85 degrees 
with pain.  He had extension to 20 degrees with pain.  
Lateral flexion and rotation were within normal limits.  
Based on the exam and the August 1997 MRI mentioned above, 
the diagnosis noted was mild degenerative disc disease after 
old sprain. 

Subsequent clinical records confirm the presence of pain in 
May 2002, at which time x-rays of the lumbar spine 
demonstrated normal bones and joints. 

The Board finds that the veteran's disability picture between 
March 1998 and September 2002 does not warrant a rating 
higher than the 20 percent assigned under the old criteria 
for moderate limitation of motion.  While flexion and 
extension were limited to a degree, there was no spasm, no 
loss of lateral motion of the lumbar spine, nor loss of 
rotation.  This is not indicative of severe limitation of 
motion, necessary for the  40 percent rating under either DC 
5292 or DC 5295.

Period from September 18, 2002, forward

The Board notes that for this period, the veteran currently 
has the maximum schedular rating under the old criteria (40 
percent).  The veteran's September 2002 general medical 
examination reveals a dramatic increase in symptoms of the 
low back disability, to include limitation of forward flexion 
to 30 degrees and extension to 10 degrees.   This warrants 
the severe limitation of motion category under the old 
criteria.  

Regarding the new criteria, for the veteran to qualify for 
the higher (50 percent) rating, there must be evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
Board has reviewed the record, with special attention to the 
evidence subsequent to the effective date of the new 
criteria.  At no point during the veteran's appeal has such a 
finding of ankylosis been made referable to the veteran's 
spine.  Though the veteran's range of motion has been limited 
to varying degrees, his spine has never been fixed in flexion 
or extension.  In fact, VA examination in December 2004 
reveals considerably improved range of motion from the 
September 2002 examination.  Therefore, his disability 
picture has not been so severe as to warrant a higher 
evaluation under the new criteria.  

The Board also has considered all other potentially 
applicable diagnostic codes.  Specifically, it must be noted 
that the evidence does not show that the veteran has 
intervertebral disc syndrome (IDS), such as to warrant 
consideration of his disability under the old Diagnostic Code 
5293 or the new Diagnostic Code 5243.  Though an August 1997 
MRI preceded a diagnosis of mild degenerative disc disease in 
October 1998, the Board notes that there has been no 
objective evidence of radiculopathy or other neurologic 
component to the veteran's back disability.  In fact, the 
diagnosis of degenerative disc disease has been called into 
question.

A December 2004 neurologic exam revealed 5/5 strength in the 
quadriceps, hamstrings, tibialis anterior, and gastrocnemius 
muscles.  Sensory exam was normal.  The examiner indicated 
that although there was a history of degenerative joint 
disease, the current (December 2004) x-ray studies did not 
confirm as much.  He, therefore, noted a diagnosis of chronic 
lumbosacral strain instead.  In that vein, the Board notes 
that the balance of the clinical records do not show evidence 
of degenerative changes or of incapacitating episodes 
requiring bed rest.  The examiner in December 2004 
specifically reported that the veteran had no restrictions on 
his condition, had no history of flare-ups, and was not 
bedridden.  Based on the evidence as a whole, the Board finds 
a rating based on IDS is not warranted in this case.

The Board has deliberated on whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the veteran's back 
disability causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain for the period from December 9, 1993, to 
March 10, 1998, is denied.

Entitlement to an evaluation for lumbosacral strain in excess 
of 20 percent for the period from March 11, 1998, to 
September 17, 2002, is denied.

Entitlement to an evaluation for lumbosacral strain in excess 
of 40 percent for the period from September 18, 2002, 
forward, is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


